DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on July 28, 2020 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search both inventions because both involve NEAT1 expression levels modulated by the described agents and the differences in searching would be merely linguistic.  This is not found persuasive because the differences applicants characterize as linguistic are in fact the reason the search is considered undue. As noted in MPEP 808.02, a different field of search is one criterion that can establish an undue burden: 
“Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown…”
 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 28, 2020.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. See figures 1a, 1b and 3d.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 14 is objected to because of the following informalities:  the word “claim” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrases "such as" and “include” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claims 12 and 28, each of these claims refer to specific nucleotide sequences or “derivatives thereof”. The metes and bounds of these claims cannot be determined because the specification provides no guidance regarding what constitutes a derivative of a sequence or how much a sequence can be changed and still be considered a derivative of that sequence. 


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing neurodegeneration and/or TDP43 associated aggregation for treatment of neurodegenerative disorders associated with TDP43 aggregation, does not reasonably provide enablement for preventing, delaying or preventing the onset of, or reducing the risk of developing such a condition or for the treatment of disorders not associated with TDP43 aggregation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The following factors as enumerated In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), are considered when making a determination that a disclosure is not enabling: the breadth of the claims, the nature of the invention, the state of the prior art, the level of ordinary skill in the art, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples 
The claims are directed to methods of reducing neurodegeneration and/or TDP43 associated aggregation by knocking down the expression of Nuclear Paraspeckle Assembly Transcript 1 (NEAT1) or LncRNA NEAT 1. This knockdown can be used to treat or prevent a neurodegenerative disorder, delay or prevent the onset of a neurodegenerative disorder or reduce a risk for developing a neurodegenerative disorder in a subject. Specific neurodegenerative disorders recited as treatable by the claimed method include Parkinson's disease, Alzheimer's disease, motor neuron disease (such as amyotrophic lateral sclerosis (ALS) and spinal muscular atrophies (SMA)), Lewy body dementia, essential tremor, multiple sclerosis, dyskinesia, dystonia, ataxia, Huntington's disease, multiple system atrophy, myoclonus, progressive supranuclear palsy, Rhett syndrome, spasticity, Tourette syndrome, Bell's palsy, herpes ophthalmicus, herpes oticus, neurodegeneration due to chronic graft-versus-host-disease, and neurodegeneration due to viral and iatrogenic causes, or any other neurodegenerative disease mediated by upregulation or NEAT1 or LncRNA NEAT1.
The specification teaches at paragraph 6 that the common pathological hallmark of ALS is TDP-43 proteinopathy, which has also been found in other neurodegenerative disease including TDP-43 positive frontotemporal lobar degeneration (FTLD) and Alzheimer's disease (AD). The pathological role of TDP-43 is still unknown; however, cytoplasmic TDP43 accumulation and aggregation has been proposed to be the underlying mechanism of cellular dysfunction and death in this group of disorders 

Based on the instant specification, the skilled artisan would reasonably expect that inhibiting NEAT1 expression would reduce neurodegeneration associated with TDP43 aggregation, but would not reasonably expect inhibiting NEAT1 expression would treat all of the diseases listed in the claims. The specification does not provide guidance how inhibiting NEAT1 expression will, for example, treat conditions such as multiple sclerosis, dystonia or ataxia, when neither the specification nor the prior art disclose that these conditions are associated with TDP43 aggregation. The specification and the prior art further do not provide any guidance on treatment of unspecified conditions that are defined only as “other neurodegenerative diseases mediated by upregulation of NEAT1”.
A post-filing reference by de Boer et al. describes the state of the art with regard to neurodegenerative diseases that have a defined link with TDP43 aggregation, with Table 1 showing such conditions include ALS, Alzheimer’s, Lewy body dementia, Parkinson’s and Huntington’s. The other conditions listed in the instant claims are not disclosed by de Boer et al. as having an association with TDP43. Further, even for conditions recognized to have an association with TDP43, this reference notes that the precise pathophysiological mechanisms by which TDP-43 causes neurodegeneration remain to be elucidated. Experimental evidence suggests that biological dysfunction in multiple cellular processes may contribute to neuronal death.
against neuronal injury rather than the pathological process underlying neurodegeneration in HD. Therefore even if HD is considered to be associated with TDP43 aggregation, the skilled artisan would hesitate to inhibit NEAT1 to treat HD because Sunwoo et al. teach NEAT1 may actually be neuroprotective.  
In addition to not providing sufficient guidance for treatment of the full scope of diseases claimed, the specification does not provide sufficient guidance for how to use the claimed methods to prevent a neurodegenerative disorder, delay or prevent its onset, or reduce the risk of developing such a disorder, even for conditions where treatment is enabled. The instant specification discloses at paragraph 36 that the term “prevent” is meant to include prevention of the underlying metabolic causes of symptoms and also include achieving a prophylactic benefit. For prophylactic benefit, the compositions are optionally administered to a patient at a risk of developing a particular disease, or to a patient at risk of reoccurrence of the disease. However, the specification provides no guidance how a condition like ALS, where the majority of 
Therefore, based on the lack of guidance provided by the specification for treating the full scope of diseases claimed, or for preventing any disease, as well as the evidence of unpredictability of the prior art, the skilled artisan would not consider the claims enabled through their full scope.

Claims 1, 2, 9 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are directed to methods of treating neurodegenerative diseases by administering agents that knock down the expression of Nuclear Paraspeckle Assembly Transcript 1 (NEAT1) or agents that inhibit or silence lncRNA NEAT 1.
The specification discloses at paragraph 39 the term agent refers to modified and unmodified nucleic acids such as antisense nucleic acids, RNA interference agents such as siRNA or shRNA, peptides, peptidomimetics, receptors, ligands, drugs, prodrugs, metabolite analogs, and antibodies. It is noted that while this definition is 
Nucleic acid agents to a particular target require only knowledge of the target’s sequence and thus satisfy the written description requirement. However, the sequence of a target does not lead to the structure of inhibitors that are different classes of molecules. The specification describes shRNAs targeted to NEAT1, but neither the specification nor the prior art disclose any peptides, peptidomimetics, receptors, ligands, drugs, prodrugs, metabolite analogs, or antibodies that are inhibitors of NEAT1 or lncRNA NEAT1. 
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
“An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).”


The skilled artisan cannot envision the detailed structure of the encompassed modulating agents, regardless of the complexity or simplicity of the method of isolation.  
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-16 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarty et al. (US 2017/0037408).
Chakravarty et al. disclose and claim methods for treating prostate cancer based on inhibition of NEAT1 comprising the step of administering to a subject an interfering RNA molecule targeting NEAT1. At paragraph 61 Chakravarty et al. disclose suitable double stranded siRNAs targeting NEAT1 include those whose sense strands are set forth in Table 2 as SEQ ID NOS: 3-11, SEQ ID NO: 43 and SEQ ID NO: 45. In table 2, 
While Chakravarty et al. do not disclose their method will treat a neurodegenerative disease, because they disclose a method having the same step as that of the instant claims, this outcome is assumed in the absence of factual evidence to the contrary to occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635